Appeal by defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered December 14, 1983, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The sentence imposed was in conformity with the promise made at the time of the plea. Under such circumstances, it cannot be said that the representation of counsel at sentencing was ineffective (see, People v Sneed, 116 AD2d 676).
We have considered the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.